Citation Nr: 0728303	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-38 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran served on active duty from October 1988 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2007.  A transcript of that 
hearing is of record.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  The most recent medical evidence of record that 
specifically evaluates the veteran's current level of 
disability according to the pertinent diagnostic criteria is 
the report of a January 2005 VA examination.  At this 
examination, the veteran was diagnosed with low back strain 
and the examiner noted that the veteran walked with a "very 
slow and measured gait."  The examiner noted some muscular 
tenderness to soreness across the lumbar spine and pain with 
motion.  Motion was to 85 degrees of flexion, although it was 
accomplished with a very slow, measured maneuver.  Extension 
was to 20 degrees with pain, and right lateral bending was 
from 0 to 35 degrees, left lateral bending was from 0 to 25 
degrees and rotation to the right and left were both 0 to 45 
degrees.  The examiner noted no obvious postural abnormality, 
and there was normal back alignment.  Palpable tenderness 
involving the spinous processes of the lower lumbar area and 
upper sacral region, as well as the left gluteal area, was 
noted.

At the veteran's March 2007 Board hearing, she stated that 
since her January 2005 VA examination, her low back 
disability had increased in severity.  Specifically, she 
noted that since the 2005 examination, she has been to the 
emergency room for pain in her low back and stated that she 
is in a lot of pain, whether she is sitting, standing, or 
sleeping at night, and noted that she has spasms in her back 
that last about 5 minutes and has been on pain medication 
since 2005.  The veteran also noted that she had an 
appointment scheduled with her primary care physician in 
April 2007 to check her back again.

Given that the January 2005 examination was conducted over 
two years ago, and that the veteran has alleged that her back 
is now worse, the Board finds that it would be helpful to 
secure additional medical evidence.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595  (1991) (where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).

Although the record contains outpatient treatment notes from 
the Richmond VA medical center, (VAMC) dated from December 
2004 to October 2006, these treatment notes are inadequate 
for rating purposes because the notes do not adequately 
address the veteran's current level of disability in the 
context of the diagnostic rating criteria.  Specifically, no 
comprehensive range-of-motion studies were conducted.  For 
example, a March 7, 2005 rheumatology outpatient consultation 
from the Richmond VAMC noted that the veteran had worsening 
lower back pain and very limited back flexion, extension, 
lateral twisting and lateral flexing, however, no specific 
degree measurements were given.  Later that same month, a 
lumbar spine consultation conducted by a physical therapist 
noted forward flexion limited to 45 degrees with compensatory 
thoracic kyphosis and also noted sacral sitting with reversed 
lordosis, but again did not provide a full range of motion 
assessment of the veteran's low back disability.

Based on the above reasoning, the Board will remand to seek 
current relevant treatment records, and to afford the veteran 
a new VA examination in order to determine her current degree 
of disability.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  Ask the veteran to identify names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her 
claim, including recently prepared spine-
related treatment records and records of 
treatment for any related neurologic 
disabilities.  With any necessary 
authorization from the veteran, attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  This should include records 
of an April 2007 appointment with her 
primary care physician.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform her and her representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

2.  Arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of disability of the 
veteran's service-connected low back 
strain.  Range-of-motion studies should 
be conducted.  Among other findings, all 
functional losses due to pain, weakness, 
fatigability, flare-ups, etc., should be 
equated to additional limitation of 
motion (beyond that shown clinically).  
The examiner should also determine 
whether the veteran suffers from muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  (The 
veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection 
with the examination.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of 
examination findings to the rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

3.  The AOJ should re-adjudicate the 
claim on appeal.  If the benefit sought 
is not granted, a supplemental statement 
of the case should be issued.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

